DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (JP2019082412A, cited by applicant, English translation attached) in view of Georgiev et al. (US 8,228,417 B1).

As to claim 1, Kodama discloses an optical apparatus (Fig.1: imaging optical system 10, lens array unit 30, collimator lens 51, spectroscopic filter array 61 and small lens array 71) comprising: 
a lens part (Fig.1: small lens array 71) including a first imaging portion (Fig.5: small lens 72a corresponds to the first imaging portion in the claim) forming a first image (Fig.7; [0019]: “the images of the nine object OBs formed by the first to ninth small lenses 72a to 72i are referred to as the first to 
a filter part (Fig.1: spectroscopic filter array 61) including a filter arranged on at least one of optical axes of the first and second imaging portions (Fig.2-3: the spectroscopic filter 62a corresponds to the claimed filter arranged on optical axis of the first imaging portion; the spectroscopic filter 62b corresponds to the claimed filter arranged on optical axis of the second imaging portion) and configured to make properties of light for forming the first image and light for forming the second image different from each other ([0015]: spectroscopic filters 62a to 62i have wavelengths/spectral characteristics different from each other), 
wherein the first and second images correspond to a common field stop (Fig.1; [0021]: diaphragm 12 corresponds to the claimed common field stop).
Kodama fails to disclose F numbers of the first and second imaging portions are different from each other.
However, Georgiev et al. teaches F numbers of the first and second imaging portions are different from each other (Figs.28 and 29: the microlenses have apertures of different diameters. Col. 27, lines 12-13: different aperture sizes for the microlenses provide different F-numbers).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kodama with the teaching Georgiev et al. to have F numbers of the first and second imaging portions different from each other, so as to capture a single flat including multiple microimages of the main image at different F-numbers and exposures, and an HDR image may be generated from the captured flat (Col.27, lines 19-23).

As to claim 3, Kodama in view of Georgiev et al. discloses the optical apparatus according to claim 1, wherein the first and second imaging portions respectively form the first and second images on the same image plane (Kodama: [0020]: “the image sensor 91 images nine object images Ia to Ii formed on the image pickup surface 93”).

As to claim 4, Kodama in view of Georgiev et al. discloses the optical apparatus according to claim 1, wherein light that enters the lens part is collimated light (Kodama: Fig.1: collimator lens 51).

As to claim 6, Kodama in view of Georgiev et al. discloses the optical apparatus according to claim 1, wherein the lens part includes a third imaging portion (Kodama: Fig.5: small lens 72c corresponds to the claimed third imaging portion) forming a third image of the object (Fig.7: object image Ic corresponds to the third image) and a fourth imaging portion (Kodama: Fig.5: small lens 72d corresponds to the claimed fourth imaging portion) forming a fourth image of the object (Fig.7: object image Id corresponds to the fourth image), and 
wherein the filter part includes filters respectively arranged on optical axes of the third and fourth imaging portions (Kodama: [0017]: “the first to ninth small lenses 72a and 72i receive the light flux passing through the first to ninth spectroscopic filters 62a to 62i, respectively”. Therefore, the spectroscopic filters 62a to 62i are arrange on optical axes of the small lens 72a to 72i, respectively) and configured to make properties of light for forming the first image, light for forming the second image, light for forming the third image, and light for forming the fourth image different from each other ([0015]: spectroscopic filters 62a to 62i have wavelengths/spectral characteristics different from each other. Therefore, the light forming each of the object images are different from each other). 

As to claim 7, Kodama in view of Georgiev et al. discloses the optical apparatus according to claim 1, wherein the filter included in the filter part changes a wavelength of incident light (Kodama: [0015]: spectroscopic filters 62a to 62i have wavelengths/spectral characteristics different from each other).

As to claim 8, Kodama in view of Georgiev et al. discloses the optical apparatus according to claim 1, wherein the filter included in the filter part changes a polarization state of incident light (Kodama: Fig.18; [0095]: polarizing element array 561 is composed of eight polarizing elements 562a to 562h. Please note that the polarizing element array 561 is arranged in the same manner as the spectroscopic filter array 61 in Fig.1).

As to claim 9, Kodama in view of Georgiev et al. discloses the optical apparatus according to claim 1, further comprising a collimating optical system (Kodama: Fig.1: collimator lens 51) that is arranged on an object side of the lens part and that is common to the first and second imaging portions (As shown in Fig.1, the collimator lens 51 is arranged on the object side of the small lens array 71, and it is common to all the small lens 72a to 72i).

As to claim 10, Kodama in view of Georgiev et al. discloses the optical apparatus according to claim 9, further comprising an objective lens (Kodama: Fig.1: imaging lens 11) that is arranged on an object side of the collimating optical system (Kodama: As shown in Fig.1, the imaging lens 11 is arranged on the object side of the collimator lens 51).

As to claim 11, Kodama in view of Georgiev et al. discloses the optical apparatus according to claim 1, further comprising an objective lens (Kodama: Fig.1: imaging lens 11) that is arranged on an object side of the lens part and that is common to the first and second imaging portions (Kodama: As shown in Fig.1, the imaging lens 11 is arranged on the object side of the small lens array 71, and is common to all the small lens 72a to 72i).

As to claim 13, Kodama in view of Georgiev et al. discloses the optical apparatus according to claim 1, wherein the optical apparatus is detachably mounted on an image pickup apparatus (Kodama: [0015]: the holding member 63 for holding the spectroscopic filters 62a to 62i is detachably fixed inside the camera body. Please note that the spectroscopic filters are part of the optical apparatus. The camera body corresponds to the claimed image pickup apparatus).

As to claim 14, Kodama in view of Georgiev et al. discloses the optical apparatus according to claim 1, wherein angles of view of the first and second imaging portions are equal (Kodama: Fig.1: all object images Ia to Ii are formed by the light passing through shared imaging optical system 10; therefore, the object images have the same angle of view).

As to claim 15, Kodama in view of Georgiev et al. discloses the optical apparatus according to claim 1, wherein the filter receives all the light before or after passing through the corresponding imaging portion (Kodama: Fig.1: the spectroscopic filters 62a to 62i are arranged before the small lenses 72a to 72i; therefore, the all the light is received by the filters before passing through the imaging portions/small lenses).

As to claim 16, Kodama in view of Georgiev et al. discloses an imaging system (Kodama: Fig.1: imaging device 1) comprising:
an optical apparatus according to claim 1 (See discussion of claim 1 above); and 
an image sensor that receives light from the optical apparatus (Kodama: Fig.1 and abstract: image sensor 91). 

Allowable Subject Matter
Claims 2, 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katsunuma et al. (US 2015/0234150 A1) discloses an imaging device having a front optical system, a spectral filter array, a small lens array, a picture element, and an image processor.
Ono (US 2012/0044393 A1) discloses an image capturing module including a plurality of image capturing system, each includes an optical system and capturing an image of a subject by light in a wavelength region different from each other.
Yamagata (US 2009/0122175 A1) discloses an imaging device having a lens array, wherein the lens elements in the lens array may have apertures of different sizes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696 

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696